DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 28, 2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Alameer et al. (U.S. Patent Application Publication No. 2019/0004909 A1) discloses: A three-dimensional stacked memory device (Paragraph [0057]: “In some embodiments, three dimensional crosspoint memory may comprise a transistor-less stackable cross point architecture in which memory cells sit at the intersection of word lines and bit lines and are individually addressable and in which bit storage is based on a change in bulk resistance.”
Paragraph [0057]: “Thus, a memory device may also include future generation nonvolatile devices, such as a three dimensional crosspoint memory device”.), comprising:
a plurality of core die memories (Paragraph [0057]: “The memory device may refer to the die itself and/or to a packaged memory product.”
Paragraph [0059]: “FIG. 5 shows a method described above. The method includes receiving cache lines to be written into system memory space having multiple stacked memory chips 501.”).


a controller configured to:
detect a fault in a memory area corresponding to a cache line in the plurality of core die memories based on a result of a comparison between data stored in the cache line and data stored in the memory area corresponding to the cache line in the plurality of core die memories; and
replace the memory area when the fault is detected in the memory area,
wherein the cache line is of entries in the first memory module 
(Paragraph [0014]: “For example, in a computing system that is designed to access 512 bit cache lines, a cache line is read from or written to particular DIMM with eight read/write bursts from/to the DIMM where each burst cycle involves a 64 bit data word and 8 bits of ECC. As such, each cache line corresponds to 512 bits of data (64×8=512) and 64 bytes of ECC (8×8=64).”
Paragraph [0016]: “Should the memory controller receive a subsequent read request for a previously written cache line, the memory controller will issue burst read requests for the cache line to the DIMM which results in the DIMM card supplying, for each burst cycle, not only the 64 bit data word but also the 8 bit slice of ECC information that was stored along with the data word. Upon receipt of the 512 but cache line (after eight burst cycles), the memory controller recalculates the ECC information from the 512 bit cache line and compares it to the 64 bits of ECC information that was accumulated from the eight read bursts that were read from the DIMM. If the newly calculated ECC information matches the 64 bits of ECC information that was read from the DIMM the cache line that was read from the DIMM is deemed to be error free and is forwarded to whichever unit of the computing system requested the word (e.g., a CPU core, a GPU, a network interface, etc.).”
Paragraph [0017]: “If the newly calculated ECC information does not match the ECC information that was read from the DIMM, the memory controller will recognize that some kind of 
The Examiner finds the memory controller recalculating the ECC information from the 512 bit cache line, comparing it to the 64 bits of ECC information that was accumulated from the eight read bursts that were read from the DIMM, and if the newly calculated ECC information does not match the ECC information that was read from the DIMM, recognizing that some kind of corruption exists in the ECC information that was read from the DIMM as disclosed in Criss teaches the claimed “controller configured to: detect a fault in a memory area corresponding to a cache line in the plurality of core die memories based on a result of a comparison between data stored in the cache line and data stored in the memory area corresponding to the cache line in the plurality of core die memories”. 
The Examiner further finds the 512 bit cache line and the 64 bits of ECC information being processed to “recover” the lost information such that a correct 512 bit cache line and corresponding, correct ECC information can be rebuilt by the memory controller as disclosed in Criss teaches the claimed “replace the memory area when the fault is detected in the memory area.”
The Examiner further finds each cache line of the plurality of cache lines corresponds to 512 bits of data (64×8=512) and 64 bytes of ECC (8×8=64) as disclosed in Criss teaches the claimed “wherein the cache line is of entries in the first memory module.”).



Regarding claim 11, Alameer et al. (U.S. Patent Application Publication No. 2019/0004909 A1) discloses: A method of a three-dimensional stacked memory device
(Paragraph [0057]: “In some embodiments, three dimensional crosspoint memory may comprise a transistor-less stackable cross point architecture in which memory cells sit at the intersection of word lines and bit lines and are individually addressable and in which bit storage is based on a change in bulk resistance.”
Paragraph [0057]: “Thus, a memory device may also include future generation nonvolatile devices, such as a three dimensional crosspoint memory device”.), including a plurality of core die memories (Paragraph [0057]: “The memory device may refer to the die itself and/or to a packaged memory product.”
.

Criss (U.S. Patent Application Publication No. 2019/0102246 A1) discloses: receiving a result of a comparison between data stored in a cache line of entries in a first memory module and data stored in a memory area corresponding to the cache line in the plurality of core die memories . . .
detecting a fault in the memory area based on the comparison result; and
. . . replace the memory area, upon detecting the fault in the memory area 
(Paragraph [0014]: “For example, in a computing system that is designed to access 512 bit cache lines, a cache line is read from or written to particular DIMM with eight read/write bursts from/to the DIMM where each burst cycle involves a 64 bit data word and 8 bits of ECC. As such, each cache line corresponds to 512 bits of data (64×8=512) and 64 bytes of ECC (8×8=64).”
Paragraph [0016]: “Should the memory controller receive a subsequent read request for a previously written cache line, the memory controller will issue burst read requests for the cache line to the DIMM which results in the DIMM card supplying, for each burst cycle, not only the 64 bit data word but also the 8 bit slice of ECC information that was stored along with the data word. Upon receipt of the 512 but cache line (after eight burst cycles), the memory controller recalculates the ECC information from the 512 bit cache line and compares it to the 64 bits of ECC information that was accumulated from the eight read bursts that were read from the DIMM. If the newly calculated ECC information matches the 64 bits of ECC information that was read from the DIMM the cache line that was read from the DIMM is deemed to be error free and is forwarded to whichever unit of the computing system requested the word (e.g., a CPU core, a GPU, a network interface, etc.).”

The Examiner finds the memory controller recalculating the ECC information from the 512 bit cache line, comparing it to the 64 bits of ECC information that was accumulated from the eight read bursts that were read from the DIMM, and if the newly calculated ECC information does not match the ECC information that was read from the DIMM, recognizing that some kind of corruption exists in the ECC information that was read from the DIMM as disclosed in Criss teaches the claimed “receiving a result of a comparison between data stored in a cache line of entries in a first memory module and data stored in a memory area corresponding to the cache line in the plurality of core die memories . . . detecting a fault in the memory area based on the comparison result”. 
The Examiner further finds the 512 bit cache line and the 64 bits of ECC information being processed to “recover” the lost information such that a correct 512 bit cache line and corresponding, correct ECC information can be rebuilt by the memory controller as disclosed in Criss teaches the claimed “replace the memory area, upon detecting the fault in the memory area.”
The Examiner further finds each cache line of the plurality of cache lines corresponds to 512 bits of data (64×8=512) and 64 bytes of ECC (8×8=64) as disclosed in Criss teaches the claimed “cache line of entries in a first memory module.”).


	Claims 2-10 and 12-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112